The ratification of the notes found to have taken place after the infant defendant reached his majority not only gave a validity to his notes, but ratified his liability for the original merchandise purchased. (Henry v. Root, 33 N. Y. 526.) The dates of such notes fixed the date for the Statute of Limitations. (Smith v. Ryan, 66 N. Y. 352.) The liability of the surety was submitted to the jury as a question of fact, under explicit instructions that such surety was released, if the notes were executed without his knowledge. Hence no question of the liability of either defendant survives the verdict. The judgment and order are, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ.